                       Case 2:21-mj-00777-CW Document 1 Filed 05/03/21 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                    §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: DR:21-M -00777(1)
                                                            §
(1) Ariel Trevino Rodriguez                                 §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about April 27, 2021 in Zavala county, in the WESTERN DISTRICT OF

TEXAS defendant(s) did, Ariel TREVINO RODRIGUEZ, an alien, entered, or was found in the United States at

or near Uvalde, Texas, after having been denied admission, excluded, deported, or removed from the United

States through Laredo, Tx on 08/13/2012, and not having obtained the express consent of the Secretary of

the Department of Homeland Security or the Attorney General of the United States to reapply for admission

thereto. Defendant being voluntarily in the United States unlawfully , a felony,



in violation of Title             8            United States Code, Section(s)     1326(a)(1)

.

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts: "The defendant, Ariel TREVINO RODRIGUEZ, was arrested by Border Patrol Agents, on April

27, 2021 for being an alien illegally present in the United States. Investigation and records of the

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Melton, Lance T.
                                                                           Border Patrol Agent

05/03/2021                                                            at   DEL RIO, Texas
File Date                                                                  City and State



COLLIS WHITE                                                               ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
             Case 2:21-mj-00777-CW Document 1 Filed 05/03/21 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

                               WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                      vs.                            Case Number: DR:21-M -00777(1)

          (1) Ariel Trevino Rodriguez

Continuation of Statement of Facts:

Bureau of Citizenship and Immigration Services reveal the defendant was previously deported from the United
States on 08/13/2012 through Laredo, Tx. The defendant was found in the Western District of Texas without
having obtained permission from the Secretary of Homeland Security or the Attorney General of the United States
to re-apply for admission after being deported. The defendant is unlawfully present in the United States.
"




______________________________
Signature of Judicial Officer                                 Signature of Complainant
